Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2015

                                       No. 04-15-00052-CV

                         Billy C. WHITFIELD and Carolyn Whitfield,
                                        Appellants

                                               v.

                               Charles Thomas ONDREJ, et. al.,
                                          Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 12-10-00231-CVK
                         Honorable Donna S. Rayes, Judge Presiding

                                         ORDER
       The District Clerk’s Extension of time to file the Clerk’s Record is this date NOTED.
Time is extended to March 20, 2015.

                                                                PER CURIAM
ATTESTED TO:        ____________________________
                    KEITH E. HOTTLE
                    CLERK OF COURT




          William H. Oliver                         Jerry T. Steed
          Pipkin & Oliver LLP                       1100 NW Loop 410 Ste 260
          1020 NE Loop 410 Ste 810                  San Antonio, TX 78213-2200
          San Antonio, TX 78209-1213

          Larry D. Warren
          Naman Howell Smith & Lee
          10001 Reunion Pl Ste 600
          San Antonio, TX 78216-4140